248 S.W.3d 8 (2008)
Christopher THOMPSON, Appellant,
v.
RESEARCH MEDICAL CENTER, et al., Respondents.
No. WD 68013.
Missouri Court of Appeals, Western District.
January 8, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied April 15, 2008.
H. Kent Desselle, Independence, MO, for Appellant.
Timothy M. Aylward, Kansas City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., PAUL M. SPINDEN, and JAMES E. WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

Order
PER CURIAM.
Christopher Thompson appeals the trial court's dismissal of his petition on the grounds that his cause of action was barred by the statute of limitations.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).